Citation Nr: 0737529	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for degenerative 
arthritis.

4.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980, and from March 1982 to March 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied claims to reopen previously denied claims for 
service connection for rheumatoid arthritis and hypertension, 
and denied claims for service connection for degenerative 
arthritis and gout.  In April 2007, the Board reopened the 
claim for service connection for rheumatoid arthritis and 
remanded that reopened claim, and the other claims on appeal, 
for additional development.

The issues of service connection for a degenerative arthritis 
and gout are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2002, the Board denied the veteran's appeal 
to reopen a claim for service connection for hypertension.

2.  The evidence received since the December 2002 Board 
decision does not include any medical evidence regarding the 
likely etiology of the veteran's hypertension, and does not 
raise a reasonable possibility of substantiating the claim.

3.  The veteran had musculoskeletal symptoms beginning during 
or soon after service, and those symptoms led to a diagnosis 
of rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received; the 
December 2002 Board decision denying reopening of a claim for 
service connection for hypertension is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  The veteran's rheumatoid arthritis was incurred in 
service, or may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in letters sent in 
December 2003 and March 2006.  The RO sent the later letter 
subsequent to the initial adjudication.  While the notice was 
not completed prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in a 
June 2007 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

In April 2007, the Board remanded the case for the RO to 
schedule a VA medical examination of the veteran.  The 
examination was to include review of the veteran's claims 
file by the examining physician, and opinions regarding the 
likelihood of a connections between rheumatoid arthritis and 
service, and between rheumatoid arthritis and hypertension.

Notes in the claims file reflect that VA attempted to 
schedule the veteran for a VA examination; but a VA letter to 
the veteran at his last known address was returned as 
undeliverable, with no forwarding address.  Personnel at a VA 
Medical Center tried to reach the veteran by telephone, but 
found that his last known telephone number was disconnected.

As VA does not have current contact information for the 
veteran, it was not possible to schedule and conduct the 
examination directed in the Board remand.  Therefore, the 
Board must decide the claims on appeal based on the evidence 
of record.  Prior to the Board's remand, VA had obtained 
service medical records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  VA has complied substantially, and to the extent 
feasible, with the notice and assistance requirements, and 
the veteran is not prejudiced by a decision on the claims at 
this time.

Request to Reopen Claim for Service Connection for 
Hypertension

In a March 1997 rating decision, the RO denied service 
connection for hypertension.  In May 1997, the RO received 
the veteran's service medical records.  In a May 1998 rating 
decision, the RO found that new and material evidence had not 
been received to reopen a claim for service connection for 
hypertension.  The veteran appealed the May 1998 rating 
decision.  In December 2002, the Board denied reopening of a 
claim for service connection for hypertension.

In December 2003, the veteran requested to reopen a claim for 
service connection for hypertension.  In a March 2004 rating 
decision, the RO denied reopening of that claim.  The veteran 
appealed the March 2004 rating decision.  

When the Board denies a claim, the claim may not be reopened 
unless new and material evidence with respect to that claim 
is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The current appeal arises from the veteran's December 2003 
claim to reopen the claim for service connection for 
hypertension.  By regulation, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
hypertension claim was the December 2002 Board decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

The evidence that was associated with the claims file in 
December 2002 included medical records from service, VA, and 
private sources.  The veteran's service medical records do 
not show any findings of hypertension.  After service, 
private medical treatment records from 1994 reflect high 
blood pressure readings.  On VA examination in December 1996, 
the veteran reported that he was on medication for 
hypertension.  Records of VA outpatient treatment of the 
veteran in 2000 and 2001 show ongoing medication for 
hypertension.  Service connection was denied in December 2002 
because the evidence of record showed that the veteran has 
hypertension, but did not show that hypertension was incurred 
in service or manifest to a compensable degree within one 
year after service.  

The evidence that has been added to the claims file since 
December 2002 includes more recent medical records, and 
testimony at hearings before an RO Decision Review Officer in 
October 2005, and before the undersigned Acting Veterans Law 
Judge in July 2006.  Notes from VA outpatient treatment from 
2002 to 2005 show ongoing medication for hypertension.  In 
the October 2005 RO hearing, the veteran indicated that he 
had ongoing hypertension, and that his hypertension might be 
related to his arthritis and gout.  In the July 2006 hearing, 
the veteran stated that his arthritis made him unable to 
exercise.  He asserted that his chronic hypertension was 
related to his lack of exercise, and therefore was related to 
his arthritis.  

The evidence added since December 2002 includes the veteran's 
assertions that his hypertension may be related to his 
arthritis, possibly because of lack of exercise as a result 
of arthritis.  This new evidence addresses the question of a 
link between hypertension and arthritis.  The veteran has 
claimed service connection for arthritis.  The added 
evidence, however, provides only the opinion of the veteran, 
who does not have medical training.  There is no medical 
evidence that addresses the possible causes of the veteran's 
hypertension, or that links hypertension to service or to any 
service-connected disorder.  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible.  Lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
competent medical evidence, the new evidence, considered by 
itself and with the previous evidence of record, does not 
raise a reasonable possibility of substantiating the claim 
for service connection for hypertension.  The new evidence 
therefore is not material to that claim.  As new and material 
evidence has not been submitted, the claim is not reopened.  

Service Connection for Rheumatoid Arthritis

The veteran reports that he has a long history of rheumatoid 
arthritis.  He asserts that he was treated for symptoms of 
rheumatoid arthritis during service, and that he was 
diagnosed with that disease soon after service.  Arthritis is 
among the chronic disabilities that are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The claims file contains medical records from the veteran's 
second period of active service.  The report of a medical 
examination of the veteran in January 1982, for enlistment in 
that service period, contains notation of mild scoliosis of 
the spine, with pelvic tilt.  In March 1982, the veteran 
received outpatient treatment for a five day history of pain 
in the arch of his left foot.  The treating practitioner's 
impression was plantar fasciitis.  In August 1982, the 
veteran was seen for an injury of the buttocks area, 
sustained while playing football.  The impression was 
contusion, with possible bruised pelvis.  In February 1983, 
the veteran reported swelling of the left ankle, after 
inverting his left foot while playing basketball.  The 
assessment was sprain and strain of the Achilles tendon.  In 
May 1984, the veteran was seen for sudden onset of pain in 
his chest and back.  He was diagnosed with right spontaneous 
pneumothorax.

The veteran states that he sought treatment soon after 
service for foot pain that was eventually diagnosed as 
rheumatoid arthritis.  He has indicated that he lived in 
Germany after separation from service, and that he received 
medical treatment from a U. S. service facility and from a 
German private physician.  In August 1996, E. W., M.D., of 
Erlensee, Germany, wrote that the veteran was diagnosed with 
and treated for rheumatoid arthritis, in March 1987, with the 
disease originating in the feet.  Treatment notes show that 
the veteran was seen in May 1987, at a U. S. Air Force clinic 
in Germany, for pain and tenderness in both feet and 
stiffness in body joints.  He indicated that a German 
physician had prescribed steroids.  The Air Force physician 
noted swelling of the feet and evidence of pain with walking.  
The examiner's impression was rule out degenerative joint 
disease, rheumatoid arthritis, or inflammatory process.  The 
veteran was referred for a rheumatology consultation, with a 
provisional diagnosis of seronegative rheumatoid arthritis.  
In the June 1987 consultation, the rheumatologist's 
impression was distal symmetric small joint polyarthritis.  
Rheumatology treatment notes from July 1998 listed the 
diagnosis as rheumatoid arthritis.

Records of private medical treatment in 1990 and 1991 reflect 
that the veteran had ongoing joint pain and swelling, and 
that tests continued to be negative for rheumatoid factor.

On VA medical examination in December 1996, the veteran 
reported a history of pain and swelling of the feet, 
diagnosed as rheumatoid arthritis, since the mid-1980s.  
Examination revealed swelling in the hands, wrists, and feet, 
and evidence of pain in multiple joints and in the neck and 
back.  The examiner's diagnosis was probable rheumatoid 
arthritis.  VA medical records dated from 2001 to 2005 show 
ongoing diagnosis of and treatment for rheumatoid arthritis.  
In the October 2005 and July 2006 hearings, the veteran 
reported that he had received treatment for pain and swelling 
in his feet in Germany soon after his separation from 
service.

During the veteran's service, he received treatment on a few 
occasions for musculoskeletal injuries, but he was not 
evaluated for any systemic musculoskeletal disorder.  The 
German physician Dr. W. indicated that the veteran had 
rheumatoid arthritis in his feet about a year after service.  
The Air Force physicians who treated the veteran in 1987 and 
1988 suspected, and eventually diagnosed, rheumatoid 
arthritis.  The veteran has rheumatoid arthritis, and the 
medical evidence supports a conclusion that the rheumatoid 
arthritis became manifest within one or two years after 
service.  Giving the benefit of the doubt to the claimant, 
the evidence reasonably supports the claim for service 
connection for rheumatoid arthritis.


ORDER

The claim for service connection for hypertension is not 
reopened.

Entitlement to service connection for rheumatoid arthritis is 
granted.


REMAND

The veteran claims that degenerative arthritis and gout each 
developed as a result of rheumatoid arthritis.  When the RO 
denied service connection for those diseases, service 
connection had been denied for rheumatoid arthritis.  In the 
above decision, the Board has granted service connection for 
rheumatoid arthritis.  The Board will remand the claims that 
degenerative arthritis and gout are secondary to rheumatoid 
arthritis for the RO reconsider, in light of the 
establishment of service connection for rheumatoid arthritis.

The Board notes the difficulty in contacting the veteran in 
connection with the most recent remand.  Thus, the Board 
emphasizes to the veteran that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of a claims for service connection. 38 C.F.R. § 
3.655(b). 

Accordingly, this case is REMANDED for the following:

In light of the establishment of service 
connection for rheumatoid arthritis, the 
RO should review the case, and following 
any additional necessary development 
(including additional VA examinations) 
readjudicate the veteran's claims for 
service connection for degenerative 
arthritis and gout, to include as 
secondary to rheumatoid arthritis.  If any 
benefit sought on appeal is not granted, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case and an applicable time to respond. If 
any claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


